DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a secondary back-up braking system situated downstream of the plurality of valves of the primary braking system.”  The disclosure identifies a secondary braking system 24 and also identifies a back-up mode of braking [0041][0042], however, this appears to be a manual push through mode where valves 48 and 76 are opened and pressure from the master cylinder 32 is provided to the wheel cylinders.  Valves 76 of the secondary braking system 24 are open in both the normal and backup modes [0038], and the secondary braking system 24 appears to be intended for a non-driver-initiated mode [0043], not a back-up mode of braking.  It is therefore unclear what is encompassed by “a secondary back-up braking system”.    

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (US# 9174616).
Taylor discloses all the limitations of the instant claims including; a method of operating a vehicle, the vehicle having a primary braking system with a first pressure generating unit 2, a plurality of valves 40/45, and a first reservoir 3, the vehicle further having a secondary back-up braking system 20/27/35/34 situated downstream of the plurality of valves 40/45 of the primary braking system, the secondary back-up braking system provided with a second pressure generating unit 35 and second reservoir 34, the method comprising: actuating the pressure generating unit 2 of the primary braking system thereby pressurizing a fluid at a wheel cylinder provide braking of the vehicle (step 64); while the fluid is pressurized at the wheel cylinder from the actuation of the pressure generating unit of the primary braking system (Col 4, lines 32-33, 35-40), providing an electrical signal to an electronic control unit (release switch, col 4, lines 60-67) to cease braking of the vehicle by ceasing all the fluid pressurization at the wheel cylinder; based on an operating condition of the vehicle  (release switch, col 4, lines 60-67) and while the primary braking system remains in an operable state, the electronic control unit selecting the second reservoir 34 over the first reservoir 3 for depressurizing the fluid at the wheel cylinder; and depressurizing the fluid at the wheel cylinder in response to the electrical signal provided to  the electronic control unit by transferring the fluid from the wheel cylinder to the second reservoir 34 along a fluid path between the wheel cylinder and the second reservoir that is being shorter than a fluid path between the wheel cylinder and the first reservoir.  The path from wheel cylinder to accumulator 34 is shorter that path to reservoir 3 which connects via MC 2.
Regarding claim 2, the method further comprises detecting a vehicle condition
indicative of a desired quick start (driver activating release switch, col. 4, lines 60-67) to generate the electrical signal prior to returning the fluid to the second reservoir 34.
	Regarding claim 3, the vehicle condition is the use of a launch control mode.
	Regarding claim 5, the fluid does not pass through the primary braking system 2/3 on the fluid path to the second reservoir during the step of depressurizing the fluid at the wheel cylinder.
	Regarding claim 6, further comprising opening an outlet switch valve 21 between the second
reservoir and the wheel cylinder in response to the electrical signal to effect the depressurization
of the fluid at the wheel cylinder.  Col. 5, lines 51-54.
	Regarding claim 7, the fluid path between the wheel cylinder and the second reservoir includes an outlet switch valve 21/28 of the secondary braking system positioned therebetween and the fluid path between the wheel cylinder 15-16 and the first reservoir 3 includes a separation valve 20/27 of the secondary braking system positioned therebetween.



Allowable Subject Matter
Claims 8-12 and 14-20 are allowed.

Response to Arguments
Applicant's arguments filed 8/03/2022 have been fully considered but they are not persuasive.
Regarding Taylor and the “back-up” aspects of the claims, please note the 112 rejection above.  Applicant’s remarks at the top of page nine are also unclear, particularly the “thus no need for the secondary back-up system”.  [0042] noted by applicant indicates that “In the back-up input mode, the valves 48 and the separation valves 76 are open to permit fluid from the master cylinder 32 to apply a braking force at the wheel cylinders 30.”  The noted paragraph appears to indicate the that the master cylinder provides the back-up braking, not the secondary braking system.  Further, Taylor discloses a secondary braking system 20/27/35/34 which likewise has valves 20 which need to be open to provide brake force similar to valves 76 mentioned in [0042].  The claims do not require a method of back-up braking, but instead appear to be merely labeling the second braking system as a “back-up” braking system.  This labeling also renders the claims indefinite as set for the in 112 rejection above.  It is maintained that the rejections are proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK